Citation Nr: 1547183	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a peripheral vestibular disability, manifested by dizziness and vertigo, claimed as secondary to the service-connected bilateral perforation of the tympanic membrane.

2.  Entitlement to service connection for benign growth of the endocrine system, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for pseudophakia status-post posterior subcapsular cataracts removal, to include as due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1943 to August 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in May 2013 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  The matters were previously remanded by the Board in November 2014.

As noted in the Board's November 2014 decision, the issue of entitlement to service connection for a peripheral vestibular disability, manifested by dizziness and vertigo, is part and parcel of the Veteran's claim for a compensable initial rating for bilateral perforation of the tympanic membrane.  The Board denied the claim for entitlement to a compensable initial rating for bilateral perforation of the tympanic membrane in the November 2014 decision; however, the issue of entitlement to service connection for a peripheral vestibular disability, manifested by dizziness and vertigo, remains on appeal.

In the Remand below, the Board remands the issues of entitlement to service connection for benign growth of the endocrine system and entitlement to service connection for pseudophakia status-post posterior subcapsular cataracts removal so that the Agency of Original Jurisdiction (AOJ) may obtain additional evidence and readjudicate those issues in view of evidence associated with the record since the most recent supplemental statement of the case.  However, the additional evidence sought and the evidence submitted since the most recent supplemental statement of the case is not relevant to the issue of entitlement to service connection for a peripheral vestibular disability.  Accordingly, a remand of that issue for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration of that issue.  See 38 C.F.R. § 19.37 (2014).

In an August 2010 decision, the Board determined that statements submitted by the Veteran in April 2010 constituted a claim for entitlement to service connection for cancer in areas other than the upper lip, and referred the issue to the AOJ for appropriate actions.  In its November 2014 decision, the Board again referred that issue to the AOJ for appropriate action.  The Board also found that statements submitted by the Veteran in July 2012, November 2012, February 2013, and June 2013 constituted a claim for entitlement to a compensable rating for skin cancer of the upper lip, and referred the issue to the AOJ for appropriate actions.  The Board further found that statements submitted by the Veteran in September 2001, October 2008, October 2013, May 2014, and June 2014 constituted claims for entitlement to service connection for a liver disability, a kidney disability, a bladder disability, a lung disability, a pinched nerve, and anemia, to include as due to exposure to ionizing radiation, and referred those issues to the AOJ for appropriate action.  The AOJ has not yet taken action on any of the referred issues.  Therefore, those issues must again be referred to the AOJ for appropriate actions.

Additionally, the Board notes that the Veteran recently submitted a claim for entitlement to recognition of G. R. as the Veteran's helpless child.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in September 2015.  This issue is also referred to the AOJ for appropriate actions.

Accordingly, the issues of entitlement to service connection for skin cancer in areas other than the upper lip, for a liver disability, for a kidney disability, for a bladder disability, for a lung disability, for a pinched nerve, and for anemia, to include as due to exposure to ionizing radiation; and the issue of entitlement to a compensable rating for skin cancer of the upper lip have been raised by the record in statements from the Veteran submitted in September 2001, October 2008, April 2010, October 2013, May 2014, and June 2014, but have not been adjudicated by the AOJ.  The issue of entitlement to recognition of G. R. as the Veteran's helpless child has also been raised by the record in a claim received in September 2015, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for benign growth of the endocrine system, to include as due to exposure to ionizing radiation, and entitlement to service connection for pseudophakia status-post posterior subcapsular cataracts removal, to include as due to exposure to ionizing radiation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent evidence of record does not demonstrate a chronic peripheral vestibular disability during or in proximity to the claim.


CONCLUSION OF LAW

The criteria for service connection for a peripheral vestibular disability, claimed as secondary to service-connected bilateral perforation of the tympanic membrane, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2015, prior to adjudication in a June 2015 supplemental statement of the case of the issue decided herein, satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue decided herein, the Veteran was provided a VA examination in April 2015, and a VA addendum opinion was obtained in June 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner who conducted the April 2015 VA examination took a medical history from the Veteran that was consistent with the other evidence of record, considered the Veteran's reported symptomatology, and conducted detailed medical testing.  In addition, the examiner who provided the June 2015 VA addendum opinion reviewed the record, including the April 2015 VA examination report, and addressed the likely etiology of the Veteran's claimed vestibular disability, providing supporting explanation and rationale for all conclusions reached.  The examination and addendum opinion were thorough and reflect consideration of all relevant evidence and testing.  Therefore, the Board finds the examination and opinion to be adequate.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Due Process Considerations

As noted in the Introduction, the issue decided herein was previously remanded by the Board in November 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a court or Board remand).  Here, as relevant to the issue decided herein, the November 2014 Board remand directed the AOJ to schedule the Veteran for a VA ear disease examination to determine the existence and severity of any peripheral vestibular disability that may be associated with his service-connected bilateral perforation of the tympanic membrane.  The remand required that a copy of the claims folder and the remand itself be provided to the examiner, that the examiner described the manifestations of any peripheral vestibular disability found, and that the examiner provide an opinion as to the likely etiology of any peripheral vestibular disability found.

Pursuant to the November 2014 Board remand, the Veteran was afforded a VA ENG/VNG vestibular examination in April 2015.  The April 2015 VA examination included diagnostic testing for peripheral vestibular disabilities.  In addition, the record and the November 2014 remand were forwarded to a VA examiner in June 2015.  Based on a review of the record, to include the April 2015 VA examination report, the examiner provided an opinion as to the likely etiology of any peripheral vestibular disability found.  The AOJ then adjudicated the issue of entitlement to service connection for a peripheral vestibular disability in the June 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Summary of the Evidence

A February 2010 VA examination noted signs of balance disturbance.  In April 2011, the Veteran presented to urgent care at a VA facility with complaints of weakness and dizziness, sensation of spinning, feelings that he would lose consciousness, and nausea.  Examination of the Veteran revealed, among other things, right tympanic membrane with two small perforations, left tympanic membrane with a perforation, and lateral nystagmus.  The assessment was labyrinthitis, and the Veteran was treated with a Benadryl IV and Antivert.  A VA ENT note dated four days later noted an impression of benign positional vertigo, which was improved since onset.  The Veteran was afforded a VA ear conditions examination in March 2013.  However, the examination report did not specifically indicate whether the Veteran had any findings, signs, or symptoms attributable to Meniere's syndrome (endolymphatic hydrops) or other peripheral vestibular disabilities.  Accordingly, the evidence available prior to the Board's November 2014 remand showed symptoms of a peripheral vestibular disability that may be causally related to the Veteran's service-connected bilateral perforation of the tympanic membrane, but did not show that a peripheral vestibular disability had been clinically diagnosed.

Therefore, in its November 2014 remand, the Board directed that the Veteran be afforded a VA ear disease examination to determine the existence and severity of any peripheral vestibular disability that may be caused by the Veteran's service-connected bilateral perforation of the tympanic membrane.  The requested examination was performed in April 2015.  At the April 2015 VA ENG/VNG vestibular examination, the Veteran reported bilateral tympanic membrane perforations since serving in the military in 1945.  The Veteran reported that he does experience true spinning on occasion that seems random, as well as loss of balance on occasion, which also seems random.  The Veteran further reported prior use of meclizine, but not for some time, and indicated that prior to the examination he took hypertension medications and an iron supplement.  The examiner conducted a monothermal caloric test, oscillating tracking test, saccades test, gaze test, spontaneous nystagmus test, position test, optokinetic test, Dix-Hallpike test, and supplemental electrical test.

The testing revealed monothermal cool caloric responses 8 percent weaker in the left ear than in the right ear.  The Veteran's saccade peak velocity, accuracy, and latency were within normal limits.  His horizontal tracking gain was also within normal limits.  His optokinetic nystagmus was within normal limits for the rightward and leftward directions with no significant asymmetry noted.  The Dix-Hallpike provoked no subjective dizziness and no rotary nystagmus was observed with either ear undermost.  Low-level right beating horizontal nystagmus, low-level up beating vertical nystagmus, and low-level beating vertical nystagmus were recorded during sitting or supine without vision position test.  There was no other horizontal or vertical nystagmus recorded either with or without vision.  The examiner concluded that no abnormalities were shown in the tests performed, and that the examination revealed, "Essentially normal test findings."

The record and a copy of the November 2014 Board remand were forwarded to another VA examiner in June 2015.  The examiner reviewed the record, including the April 2015 VA ENG/VNG vestibular examination, and the Board remand.  The examiner noted the Veteran's reported symptoms.  The examiner concluded, "In essence there was [no peripheral vestibular disability] found from above test.  Thus, claimed peripheral vestibular disorders is not caused or directly related to [the service-connected] bilateral perforation of the tympanic membrane and residual of bilateral hearing loss, tinnitus, & chronic otitis media."

Analysis

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current peripheral vestibular disability that was incurred during active service, that is caused or aggravated by the service-connected bilateral perforation of the tympanic membrane, or that is otherwise related to his active service. 

As noted above, the threshold requirement for service connection is competent medical evidence demonstrating the existence of the claimed disability at some point during or in proximity to a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's description of his symptoms and his sincere belief in his claim, the competent medical evidence of record does not show that the Veteran had a peripheral vestibular disability at any point during or in proximity to the appeal period.  Indeed, the April 2015 VA examination included a battery of tests that revealed no vestibular abnormalities.

In this regard, the Board affords significant probative weight to the April 2015 VA examiner's findings.  The VA examiner considered the Veteran's reports of spinning and balance disturbance.  However, based on an objective medical examination, to include extensive testing, the VA examiner concluded that the findings were essentially normal, and provided no diagnosis of a peripheral vestibular disability.  The Board also affords significant probative weight to the June 2015 VA examiner's findings, which were based on full review of the record.  Thus, the probative evidence of record shows that the Veteran does not currently have a diagnosed peripheral vestibular disability, nor has he had such a diagnosis at any point during or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period). 

The Board recognizes that the Veteran has reported experiencing spinning, dizziness, and balance disturbances.  However, the Board notes that such symptoms, in and of themselves, do not constitute a chronic disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The April 2015 and June 2015 VA examiners noted the Veteran's complaints of spinning and balance disturbances in the record and on examination, but concluded that the Veteran does not to have a diagnosable peripheral vestibular disability.

The Board notes that the Veteran, as a lay person, is competent to report past and current symptoms of spinning, dizziness, and balance disturbances.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to diagnose a peripheral vestibular disability.  Peripheral vestibular disabilities are complex medical conditions that involve bodily systems and processes that are not observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose such disabilities.  Therefore, his statements do not constitute competent evidence that he has a diagnosable peripheral vestibular disability.  Furthermore, the competent medical evidence of record shows that the Veteran was within normal limits on a battery of vestibular tests.

The Board also acknowledges the assessment of labyrinthitis and impression of benign positional vertigo in the VA treatment record.  There is no indication that either condition was confirmed by objective testing.  In addition, subsequent records do not show that the Veteran continued to report vestibular symptoms.  Furthermore, the April 2015 VA examination and June 2015 VA addendum opinion, which both indicate that the Veteran does not have a peripheral vestibular disability, were based on extensive objective vestibular testing.  As such, the Board attributes more evidentiary value to the April 2015 VA examination report and the June 2015 VA addendum opinion because they are based on objective testing and on the record as a whole rather than on the Veteran's subjective reports of symptoms in April 2011.  Accordingly, the Board finds that the probative evidence of record does not show that it is at least as likely as not that the Veteran has a current peripheral vestibular disability.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current peripheral vestibular disability.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  Although the Board recognizes that the Veteran may have intermittent symptoms of spinning, dizziness, and balance disturbances, those symptoms have not been medically attributed to a disability that may be service connected, either on a direct or secondary basis.  As noted above, the Veteran's contentions have been considered by the VA examiners, and have been found to be inconsistent with any objective demonstration of a chronic vestibular pathology.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a peripheral vestibular disability is denied.


REMAND

Following issuance of the June 2015 supplemental statement of the case, which readjudicated the issues of service connection for multi-nodular thyroid disease and posterior subcapsular cataracts, and prior to recertification of the issues and transfer of the record to the Board, the Veteran submitted additional evidence in support of his claims without waiver of RO consideration.  As the Veteran's substantive appeal as to the issues on appeal was received subsequent to February 2, 2013, he is presumed to have waived RO consideration of such evidence.  See 38 U.S.C. § 7105(e) (as amended by section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154).  As such, the provisions of 38 C.F.R. § 20.1304(d) do not apply.  Nevertheless, the evidence includes contentions from the Veteran, articles, and additional medical evidence pertinent to the issues on appeal.  Without rendering any determination as to the probative value of the additional evidence, the Board notes that the additional evidence submitted by the Veteran includes a treatment record from R. D. Rice, Jr., M.D., dated in April 2008 that includes the opinion, "these problems [including the Veteran's thyroid condition] are more likely as not related to his exposure to radioactive byproducts."  The record does not appear to include any other treatment records from Dr. Rice.  Accordingly, it is unclear upon what evidence Dr. Rice based his conclusion or whether Dr. Rice examined or treated the Veteran at any time other than the April 2008 office visit.  On remand, the AOJ must provide the Veteran with an opportunity to identify all outstanding private treatment records relevant to the issues being remanded, specifically to include any additional treatment records from Dr. Rice.  All attempts to obtain any records identified must be documented.  The Veteran must be notified of any inability to obtain the requested documents.

Furthermore, the additional evidence includes a statement from the Veteran indicating that he underwent an ionizing radiation registry examination with a Dr. Sidwell in July 2015.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   On remand, the AOJ must obtain all outstanding VA treatment records relevant to the issues being remanded, specifically to include the records related to the ionizing radiation registry examination the Veteran reportedly underwent in July 2015.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers relevant to the issues on appeal.  The Board is particularly interested in records from R. D. Rice, Jr., M.D.  All attempts to obtain any identified records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, specifically to include the records related to the ionizing radiation registry examination the Veteran reportedly underwent in July 2015, and associate the records with the record.

3.  Readjudicate all issues remaining on appeal.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case as to all issues remaining on appeal.  The supplemental statement of the case must reflect consideration of all pertinent evidence of records, including that submitted by the Veteran following issuance of the most recent supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


